Title: Adams’ Argument and Report: Special Court of Admiralty, Boston, June 1769
From: Adams, John
To: 


       But, the first Question that is to be made, according to my Opinion, is, whether Impresses in any Cases, are legal? For if Impresses are always illegal, and Lt. Panton acted as an Impress Officer, Michael Corbitt and his Associates had a Right to resist him, and if they could not otherwise preserve their Liberty, to take away his Life. His Blood must lye at his own Door, and they be held guiltless. Nay I think that Impresses may be allowed to be legal, and yet Corbit might have a Right to resist. To be more particular, when I say Impresses may be legal, I mean that the Lieutenant or other officer who Impresses, may not be liable to any Action of false Imprisonment at the suit of the Party, or to any Indictment at the suit of the Crown, for an Assault, or Riot. The Custom may be admitted to extend so far, and yet it will not follow, that the Seaman has not a Right to resist, and keep himself out of the officers Power, if he can. And whatever may be said of the Antiquity of the Custom, &c. it is very remarkable, that no statute has ever been made to establish or even to approve it, and no single Judgment of any Court of Law can be found in favour of it. It is found in the Commissions of the Admiralty, and in Warrants from the Admiralty, but no where else.
       However the General Question concerning the Legality of Impresses may be determined I humbly conceive it clear, that in America, they are illegal. And that by a particular statute. I mean 6. Ann, c. 37, §9. “No Mariner, or other Person who shall serve on Board, or be retained to serve on Board any Privateer, or trading Ship or Vessell, that shall be imployed in any Part of America, nor any Mariner or other Person, being on Shore in any Part thereof, shall be liable to be impressed or taken away, or shall be impressed or taken away, by any officer or officers, of or belonging to any of her Majestys Ships of War, impowered by the Lord high Admiral, or any other Person whatsoever, unless such Mariner shall have deserted &c. upon Pain that any officer or officers so impressing or taking away or causing to be impressed or taken away, any Mariner or other Person, contrary to the Tenor and true Meaning of this Act, shall forfeit to the Master, or owner or owners, of any such Ship or Vessell, twenty Pounds, for every Man he or they shall so impress or take, to be recovered with full Costs of Suit, in any Court within any Part of her Majestys Dominions.”
       This Statute is clear, and decisive, and if it is now in Force, it places the Illegality of all Impresses in America, beyond Controversy. No Mariner on board any trading Vessell, in any Part of America, shall be liable to be impressed, or shall be impressed, by any officer, impowered by the Ld. Admiral, or any other Person. If therefore this Statute is now in Force, all that Lt. Panton did on board the Vessell was tortious and illegal, he was a Trespasser from the Beginning, a Trespasser, in coming on board, and in every Act that he did, untill he received the mortal, fatal Wound. He was a Trespasser in going down below, but especially in firing a Pistall among the Men in the Forepeak. It is said that the Lt. with his own Hand discharged this Pistall directly att Michael Corbitt but the Ball missed him and wounded the Man who was next him in the Arm. This therefore was a direct Commencement of Hostilities, it was an open Act of Pyracy, and Corbit and his associates had a Right and it was their Duty to defend themselves. It was a direct Attempt upon their Lives. And surely these unhappy Persons had a Right to defend their Lives. No Custom House officer, no Impress officer has a Right to attempt Life. But it seems that a second Pistall was discharged and wounded Corbit in his Cheek, with Powder before the fatal Blow was struck. What could Corbit expect? Should he stand still and be shot? Or should he have surrendered, to a Pyrate? Should he have surrendered to the Impress?
       But it has been made a Question whether this Statute of 6. of Ann is now in Force? It has been reported as the Opinion of Sir Dudley Rider, and Sir John Strange, that this Statute expired with the War of Queen Ann. These are venerable Names, but their Opinions are Opinions only of private Men. And there has been no judicial Decision to this Purpose, in any Court of Law, and I trust never will. Their Opinions were expressed so very concisely, that there is great Room to question whether they were given upon the whole Act, or only on some particular Clause in it. Supposing these Opinions to extend to the whole Act, I have taken Pains, to discover what Reasons can be produced in Support of them. And I confess I can think of none. There is not the least Colour, for such an Opinion. On the Contrary, there is every Argument, for supposing the Act perpetual.
       1. It is a good Rule, to consider the Title of an Act, in order to ascertain its Construction and operation in all Respects. The Title of this is “An Act for the Encouragement of the Trade to America.” Encouragement of the Trade to America, is the professed Object, End and Design of this Law. Is this Trade, only valuable in Time of War? If the Trade to America existed and was carried on only in Time of War, the Act made for the Encouragement of it must expire when the Trade expired, at the End of the War. But the Trade did not expire with the War, but continued after it, and therefore, the Encouragement given it, by this Act, continued and survived too. This is of equal Importance in Peace as in War, and there is stronger Reason why it should be incouraged by exempting Seamen from Impresses, in Peace than in War, because there is not the same Necessity for impressing seamen in Peace, as there is in War.
       2. The Preamble furnishes another Argument to prove the Act perpetual. “For Advancement of the Trade of her Majestys Kingdom of Great Britain, to and in the several Parts of America.” This is one End of this Law. Is not this End as beneficial and Important in Peace as in War? Has there been a Year, a Day, an Hour since 1707 when this Act was made when the Trade of Great Britain, to and in the several Parts of America, was of less Consequence to the Nation, than it was at that Time? Surely the Advancement of the British American Trade, is a perpetual object. It is no temporary object or Expedient, it has lasted these 60 Years, and I hope will last 1000 longer.
       3. For the Encrease of Shipping and of Seamen, for the Purposes mentioned before in the Preamble, is another End of this Law. Now shipping and seamen are usefull and necessary to a commercial Nation, in Times of Peace as well as War.
       4. Some Clauses in this statute are in their Nature temporary, and limited to the Duration of the War. §2. 3. 4. 5. 6. 7. 8. &c. Others are expressly limited to the Continuance of War as §14. “during the Continuance of the present War” and §19. during the Continuance thereof and §21. But §9. and §2o, are not by the Nature of them limited to War. They are not expressly and in Terms limited to Years, or to War.
       5. If it is not now in force why is it bound up in the statute Book? And why was not the whole Act limited to Years, or to War.
       
       If it is once established as a Fact that Lt. Panton acted in the Character of an impress officer, not in that of an officer of the Customs; and if it is also established as Law that no officer has a legal Right to impress a seaman; our next Enquiry must be what the Rules of the civil Law are, relative to Homicide in Cases of Self Defence. Self Preservation is first Law of Nature. Self Love is the strongest Principle in our Breasts, and Self Preservation the most important Duty, not only our unalienable Right but our clearest Duty, by the Law of Nature. This Right and Duty, are both confirmed by the municipal Laws of every civilized Society.
       2. Domat. 638. §6. “He who is attacked by Robbers, or by other Persons, that are armed in such a manner, as to put him in Danger of his Life, in Case he does not defend himself, may kill the Robber or the aggressor, without any fear, of being punished as a Murderer.”
       Woods Inst. civ. Law. 270. “Necessary Homicide is when one for the Defence of his own Life kills the Aggressor. This may be done without expecting the first Blow, for that may make him incapable to defend himself att all. But this ought not to exceed the Bounds of self defence. The manner of self Defence, directs that you should not kill, if you can by any means escape,” &c.
       Cod. Lib. 9. Tit. 16. 2. “De eo, qui salutem suam defendit. “Is qui aggressorem vel quemcunque alium, in dubio vitae discrimine constitutus occiderit, nullam ob id factum, calumniam metuere debet. “3. Si quis Percussorem, ad se venientem gladio repulerit, non ut homicida tenetur: quia defensor proprise solutis in nullo peccasse videtur. “4. Si, (ut allegas) latrocinantem peremisti: dubium non est, cum qui inferendae caeedis voluntate prascesserat jure caesum videri. “Liceat 46 cuilibet aggressorem, nocturnum in Agris, vel obsidentem vias, atque insidiantem praetereuntibus, impune occidere, etiamsi miles sit: melius numque est bis occurrere, et mederi, quam injuria accepta vindictam perquirere.”
       “Note 46. Homicida non est, qui aggressorem, in vitae discrimine constitutus, interficit nec primum ictum, quis expectare debet, quia irreparabilis esse potest.”
       
       Gail. Page 503. Poena homicidii corporalis, nunquam habet locum, nisi in Homicidio voluntario, quando homicidium, ex proposito, destinata voluntate, et quidem dolo malo commissum est. Debet enim verus et expressus intervenire dolus, &c. Et hoc usque adeo verum est, ut etiam lata culpa, non aequiparetur dolo, &c. Dolus non praesumitur regulariter, &c. Quapropter dolum allegans, eum probare debet, &c. Natura enim bona est, a suis Principiis. Ex hac principali Regula, quod videlicit Poena ordinaria, in Homicidio requirat dolum, multa singularia, et quotidie usu venientia inferri possunt. Et primo, quod Homicidium, cum moderamine inculpate tutelar commissum non sit punibile puta, si quis provocatus se cum moderamine inculpate tutaelae defendat, et aggressorem occidat: talis enim Homicida non puniri, sed plene absolvi debet, idque triplici ratione confirmatur. Primo quod Defensio sit Juris naturalis, et omni Jure permissa. Deinde quod Aggressor, sive provocans, non ab alio, sed a seipso occidi videatur. Et per consequens, quod provocatus non censeatur esse in Dolo. Tertio, quia occidens ad sui defensionem, non committit maleficium, cum vim vi repellere liceat, et ubi non est Delictum, ibi Pcena abesse debet.
       Et regulariter ex communi opinione, Aggressus, praesumitur omnia facere ad sui defensionem, non autem ad Vindictam Necessitas, Doli Praesumptionem excludit, &c. &c. Ratio, quia necessaria Defensio, omni Jure, etiam divino permissa et sine peccato est. Defensio autem moderata, sive cum moderamine inculpatae tutelar dicitur, quando quis non potuit aliter se ab offensione tueri &c.
       Praesumitur autem in Discrimine Vitae quis constitutus, eo ipso, quod ab alio, armata manu, et Gladio evaginato aggreditur, terror ille armorum aliquem in Vitae Discrimen adducit, &c.
       Sed quid si provocatus modum inculpatae tutelae excedat, et Aggressorem in fuga occidat, an Poena ordinaria legis Corneliae &c. plectendus sit? Minime, sed extra ordinem, Judicis arbitrio, ratione excessus puniri debet, &c. Ratio, quia ut paulo ante dictum, in provocato non praesumitur Dolus, et animus occidendi, aut Vindictae studium, sed potius Defensionis Necessitas. Nee etiam fugere tenetur, si fuga ei Periculum Vitae adferret. Provocatus enim tanquam intense dolore commotus, non est in plenitudine Intellectus: metus improvisus, instantis Periculi tollit Rectum ludicium, et consilium deliberandi, et ideo dicunt DD. quod provocatus non habeat Stateram in manu, ut possit dare ictus, et Vulnera ad Mensuram &c. Puniendus igitur provocatus pro isto excessu, non ut dolosus, quia provocatio praecedens a dolo excusat, sed ut culpabilis, &c.
       Adeo autem defensio favorabilis est, ut etiam tertius, puta, Amicus, provocati, si intercedendo, aggressorem occidat, excusetur a Poena ordinaria.
       
       Page 509. Sexto infertur, quod Homicidium Calore Iracundiae perpetratum, non puniatur Poena ordinaria, quod est intelligendum de Iracundia lacessita, quando quis ab alio verbis injuriosis, ad Iram provocatur, nam eo casu ita excusat Poena ordinaria &c. quo pertinet, quod supra dictum est, hominem intense dolore permotum, non esse in Plenitudine Intellectus, &c.
       Maranta Page 49. Pars. 4 Distinctio 1. 77. Hoc patet, quia Homi­cidium commissum per culpam, dicitur crimen extraordinariam, et punitur poena arbitraria, &c. Ubi si maritus occidit uxorem deprehensam in Adulterio, non punitur poena mortis, sed alia poena corporali mitiori; et ratio est, quia tale Homicidium dicitur culposum, et non dolosum, ex quo difficile fuit temperare justum dolorem cum ergo ex proedictis appareat, quod homicidium culpa commissum puniatur poena arbitraria et extraordinaria; sequitur de necessitate quod non potest Judex imponere Poenam mortis, quae est poena ordinaria; &c. Sed vid. Ld. Ray. 1496 and Barringtons Observations on the Statutes page 54, bottom, Note.
       So much for the Distinction between Homicide with Deliberation and without Deliberation, according to the civil Law, which is analogous to that of the common Law between Murder and Manslaughter. But, the Case of these Prisoners does not require this Distinction. I am not contending for the Sentence of Manslaughter, against my Clients. I think they are intituled to an honourable Acquittal. They have committed no Crime whatever, but they have behaved with all that Prudence And Moderation, and at the same Time with that Fortitude and Firmness that the Law requires and approves.
       Mr. Panton and his Associates and Attendants, had no Authority for what they did. They were Trespassers, and Rioters. The Evidence must be carefully recapitulated, their Arms, Swords, Pistals, &c. their Threats and Menaces. Pantons orders for more Men, his orders to break down the bulk Head. Their Execution of these orders, their fetching the Adz and the Crow, but above all their Discharge of a Pistal, right in the face of Corbit, which tho loaded only with Powder, wounded him so badly in his Lip, these Circumstances are abundantly sufficient to shew who was the first Aggressor, and to shew that the Lives of the present Prisoners were in danger. What could Corbit think? when a Pistol had been presented at his Mouth and discharged, loaded he knew not with what. It had wounded him, he knew not how badly. He had reason to suppose He saw a desperate Gang of armed Sailors, before him, other Pistals, cocked and presented at him, and his Companions, their Heads and Breasts, drawn swords in the Hands of some, continual Threats to blow their Brains out, could he expect any Thing but Death? In these Circumstances what could he do? but defend himself, as he did? In these Circumstances what was his Duty? He had an undoubted Right, not merely to make a push at Lt. Panton, but to have darted an Harpoon, a dagger thro the Heart of every Man in the whole Gang.
       If Mr. Panton came as a Custom house Officer, and it may be true that he came in Part, to search the Ship for uncustomed Goods, he had a fair Opportunity to do it. He ordered asked and was told, that the Hatchways were open. He ordered the Lazaretto open and it was done, and after this instead of searching for uncustomed Goods he proceeds directly to search for Seamen.
       The Killing of Lt. Panton was justifiable Homicide. Homicide se defendendo.
       1. Hawkins 71. §14, middle. “The Killing of dangerous Rioters, by any private Persons, who cannot otherwise suppress them, or defend themselves from them, inasmuch as every private Person seems to be authorised by the Law to arm himself for the Purposes aforesaid.”
       Same page §21. “A Woman who kills one who attempts to ravish her, may be justified.”
       Page 72. §23, towards the End, “It seems that a Private Person, and a fortiori an officer of Justice, who happens unavoidably to kill another in endeavouring to defend himself from, or suppress dangerous Rioters, may justify the fact, inasmuch as he only does his Duty in Aid of the public Justice.”
       §24. “I can see no Reason why a Person, who without Provocation is assaulted by another in any Place whatever, in such manner as plainly shews an Intent to murder him, as by discharging a Pistall or pushing at him with a drawn sword, may not justify killing such an Assailant.”
       Page 75. §14. “Not only he who on an assault retreats to a Wall, or some such Streight beyond which he can go no further, before he kills the other, is judged by the Law to act upon unavoidable Necessity: But also he who being assaulted in such a manner and such a Place, that he cannot go back without manifestly indangering his Life, kills the other without retreating at all.”
       Keyling. Page 128. Bottom. “It is not reasonable for any Man that is dangerously assaulted, and when he perceives his Life in danger from his Adversary, but to have Liberty for the Security of his own Life, to pursue him that maliciously assaulted him; for he that hath manifested that he hath Malice against another is not fit to be trusted with a dangerous Weapon in his Hand.”
       Keyling. Page. 136. Top. Buckners Case. Imprisoned injuriously without Proscess of Law, &c.
       Page 136. 3. Bottom, “sdly. If a Man perceives another by force to be injuriously treated, pressed and restrained of his Liberty, tho the Person abused, doth not complain, &c. and others out of Compassion shall come to his Rescue, and kill any of those that shall so restrain him, that is Manslaughter.”
       Keyling. 59. Hopkin Huggetts Case, who killed a Man in attempting to Rescue a Seaman impressed without Warrant.
       2. Ld. Raym. Queen vs. Tooley & als. The Case of the reforming Constables. Holt. 485.
       
       Holt. 484. Maugridges Case.
       Foster. 312. 316. Vid. Foster 292 the smart &c. for Manslaughter. Also 296.
       A Question has been started by Sir Francis Bernard, whether, (as there is no Distinction between Murder and Manslaughter, in the civil Law,) the Court can allow Clergy, if they find the Prisoners guilty of Manslaughter? i.e. whether the Court can do any Thing but pass sentence of Death and Respite Execution, and recommend them to Mercy? He said he had formerly attended at the Admiralty sessions in England, and had heard it said by the Court, that Clergy was expressly taken away by these statutes from Manslaughter, and the Court could not grant it.
       But see a Paragraph in Foster to the Contrary. 288.
       In this Case, I shall not make a Question whether Corbit and others are guilty of Murder, or of Manslaughter. I am clear they are guilty of Neither. All that they did was justifiable Self Defence, or to use the Expressions of most Writers upon Crown Law, it was justifiable and necessary Homicide, se defendendo. This will be fully shewn, by a particular Examination of the Law, and of the Evidence.
       But it may not be amiss to consider, the observation of Sir Francis, in order to remove the Clouds from his Brain, 1. It is total Ignorance to say there is no Distinction between Murder and Manslaughter, in the civil Law, as appears abundantly, already.† 2. I say that Clergy is not expressly taken away by the statutes, from Manslaughter. By the 28. H. 8. all Felonies are to be tryed according to the Common Course of the Laws of this Land. What is the common Course of the Laws of the Land, relative to Manslaughter, which is a Felony? It has its Clergy. It is true the Word Manslaughter is once mentioned in the statute of H. 8. Every Indictment found, &c. of Treasons, Felonies Robberies, Murthers, Manslaughters, or such other offences, &c. then such, order, &c. Judgment and Execution, shall be had, as against such offences upon Land. What is the Judgment vs. Manslaughter upon Land? They have their Clergy. §3. For Treasons, Robberies, Felonies, Murthers, and Confederacies done at sea, the offenders shall not have Clergy. Here Manslaughter is dropped. So that Clergy is not taken from Manslaughter by this Act.
       By 11. and 12. W. 3. Piracies, Felonies and Robberies, are mentioned, but Manslaughter is not. The Word is not in the whole statute. It was needfull to mention it in that of H. 8. because the Tryal was to be by the Law of the Land, and it clearly has its Clergy. But by this statute the Tryal, and Judgment and Sentence were to be all by the civil Law, where the Offence that is called Manslaughter by the common Law, is never punished with death. But it is observable that Clergy is not taken away by this statute from any Crime.
       By 4. G. c. 11, §. 7. any Pirate Felon or Robber, within the 11. and 12. W. may be tryd in the manner and Form of 28. H. 8. and shall be excluded Clergy. We see that whenever the Tryal is to be by a Jury and the common Law, Clergy is excluded, from such Crimes as were not intituled to it upon Land, and the Reason was because it is a known Rule of Law, that when the Legislature creates any new felony, it shall be intituled to Clergy if not expressly taken away. Doubts might arise, whether making Crimes at sea Felonies, was not creating new felonies, and so they would be intituled to Clergy. To avoid this the Clause was inserted.
       † Sed vid. Ld. Ray. 1496. And especially Barringtons Observations on the Statutes page 54, bottom. Note.
       Barrington. 54. “By the Law of Scotland there is no such Thing as Man Slaughter, nor by the civil Law; and therefore a criminal indicted for Murder, under the Statute of Henry the Eighth, where the Judges proceed by the Rules of the civil Law, must either be found guilty of the Murder or acquitted.”
       Ld. Ray. 1496. “From these Cases it appears, that though the Law of England is so far peculiarly favourable (I use the Word peculiarly, because I know no other Law, that makes such a Distinction between Murder and Manslaughter) as to permit the Excess of Anger and Passion (which a Man ought to keep under and govern) in some Instances to extenuate the greatest of private Injuries, as the taking away a Mans Life is; Yet in these Cases, it must be such a Passion, as for the Time deprives him of his reasoning Faculties;”
       Foster 288. If taking general Verdicts of acquittall in plain Cases of Death per Infortunium, &c. “deserveth the Name of a Deviation, it is far short of what is constantly practised at an Admiralty sessions, under 28. H. 8 with Regard to offences not ousted of Clergy by particular Statutes, which had they been committed at Land, would have been intitled to Clergy. In these Cases the Jury is constantly directed to acquit the Prisoner; because the Marine Law doth not allow of Clergy in any Case, and therefore in an Indictment for Murder on the high seas, if the fact cometh out upon Evidence to be no more than Manslaughter, supposing it to have been committed at Land, the Prisoner is constantly acquitted.”
       Observations on Statute 422. Note (z). “I have before observed, that by the civil Law, as well as the Law of Scotland, there is no such offence as what is with us termed Manslaughter: The Scotts, therefore might have apprehended, that if not convicted of Murder they should have been acquitted.”
      